Title: From Thomas Jefferson to John Ruggles Cotting, 7 February 1821
From: Jefferson, Thomas
To: Cotting, John Ruggles


Sir
Monticello
Feb. 7. 21.
I have duly recieved your favor of Jan. 20 and am sorry it is not in my power to render any service to your useful undertaking. age and ill health render me no longer equal to the labors of science, and a disabled wrist making writing slow and painful, has obliged me to abandon even common correspondence.with my regrets be pleased to accept the tender of my great respectTh: Jefferson